DETAILED ACTION 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 is rejected under 35 USC § 101 since the system does not contain any hardware per se and can be implemented by just software.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The language “if the current file is a file reference, deleting the current file from the maintenance set 
if the current file is a data file, checking whether the current file is referenced in an oldest storage set of data in the retention set
if there is no reference to the current file in the oldest storage set of data in the retention set, deleting the data file from the maintenance set of data” is a contingent limitation, which in its broadest reasonable interpretation can occur with no conditions met, thus 
Claim Objections
Claims 1-2 are objected to because of the following informalities:  the first two “if” limitations, “if the current file is a file reference…” and “if the current file is a data file…” needs semicolons at the end possibly, since the limitations are run-ons and are not clear.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kilian et al. (US 2005/0125411 A1). 
For claim 5, Kilian et al. teaches a method for pruning data in an efficient data storage system comprising:
in a maintenance set of data, evaluating each file in the maintenance set in view of an oldest storage set of data in a retention set, the evaluating including performing the following actions for a current file in the maintenance set of data [retention of data for maintenance purposes in a system, 0007: Kilian]
if the current file is a file reference, deleting the current file from the maintenance set [deletion of reference to the data if condition is met, 0038: Kilian] 
checking to see if the data can be deleted, 0060: Kilian]
if there is no reference to the current file in the oldest storage set of data in the retention set, deleting the data file from the maintenance set of data [delete data if there are no content descriptor file referencing it, 0034: Kilian].
Claim 2 is a system of the method taught by claim 1.  Kilian et al. teaches the limitations of claim 1 for the reasons stated above.
Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.  The examiner respectfully traverses applicant’s argument.
	The 35 U.S.C. 101 rejection is maintained, since adding a computer server does not distinguish the steps from being only in software form and could be overcome through the inclusion of a processor.
The amendments to the claims present the language with contingency 
limitations, thus making the language indefinite, in its broadest reasonable interpretation.  If conditions are not met in the “if” clauses, the limitations do not provide any functions and the rejection is described in the 35 U.S.C. 102 rejection above.
Applicant argues that Kilian et al. (US 2005/0125411 A1) does not teach the limitations in the four sections cited in the art.  Kilian et al. teaches determination and processing of whether data stored in a system is in a position to be deleted or not [0007].  The prior art further teaches finding referencing pointing to a data and choosing to delete data beyond retention point [0038].  Kilian et al. further teaches also having the ability to 
if the current file is a data file, checking whether the current file is referenced in an oldest storage set of data in the retention set
if there is no reference to the current file in the oldest storage set of data in the retention set, deleting the data file from the maintenance set of data”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/26/2021 	

/AJITH JACOB/Primary Examiner, Art Unit 2161